 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 542 LBE, 
Inc.
 and
 Local 486, International 
Brotherhood 
of Teamsters
.  Case 7
ŒCAŒ53081 January 31, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 The General Counsel seeks default judgment in this 
case on the ground that the Responden
t failed to file an 
appropriate answer to the co
mplaint.  Upon a charge filed 
by Local 486, International Brotherhood of Tea
mster
s (the Union) on 
August 6, 2010
,1 the General Cou
nsel 
issued 
a complaint on 
September 24
 against LBE, Inc. 
(the Respondent) all
eging that it violated Section 8(a)(5) 
and (1) of
 the National Labor Relations Act
 by failing to 
furnish the Union with r
equested information regarding 
the shutdown of its operation
. Copies of the charge and 
the complaint were properly served on the Respon
dent 
by certified mail and by personal se
rvice.  On October 8, 
the Region received 
the 
Respondent
™s appa
rent response 
to the complaint.  On the same day, the R
egion notified 
the Respondent that its letter did not constitute an appr
o-priate answer and, unles
s the Respondent filed an appr
o-priate answer by October 19, a Motion for Default Jud
g-ment would be filed.  On October 18, the Region
™s letter 
was returned with what appeared to be a nonpostal se
r-vice sticker stating 
ﬁBusiness Closed
ﬂ and 
ﬁReturn to 
Sender.
ﬂ       On 
October 20
, the General Counsel filed a
 Motion for 
Default J
udgment with the Board.  
On October 21
, the 
Board issued an order transferring the proceeding 
from 
the Region 
to the Board and a Notice to Show Cause 
why the motion should not be grante
d.  The R
espondent 
filed no response
 to the Motion for Default Judgment or 
to the Notice to Show Cause
.  The allegations in the m
o-tion are therefore undi
sputed.
 Ruling on Motion for Default Judgment
 Section 102.20 of the Board
™s Rules and Regul
ations 
provi
des that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 
from service of the complaint, unless good cause is 
shown.  
The comp
laint affirmatively stated that
 an a
n-swer was 
due
 on or before 
October 8
, and th
at if no a
n-swer was filed, 
the Board may find, pursuant t
o a M
otion 
for 
Default Judgment
, that the allegations in the co
m-plaint are true.  Further, the undi
sputed allegations in the 
General Cou
nsel
™s motion disclose 
that on October 1
, the 
complaint, which 
had been sent by certified mail, was 
returned as 
ﬁrefused
.ﬂ  1 All dates refer to 2010
, unles
s ot
herwise indicated.
 Notwithstanding that refusal, o
n October 8
, the Region 
received an u
nsigned 
letter dated October 5 
from the 
Respondent
, apparently
 acting pro se
.  The letter stated 
the following:
  Response to co
mplaint.
  As a result of DHL terminating its contract with LBE, 

and permanently doing business in The United States 
as an Intrastate and Interstate carrier, in March of 
2009 it no longer is in bus
iness.
  All 
requested material including CERP has been pr
o-vided to the NLRB. To my knowledge, no other items 
are outstanding.
  At no time was there ever refusal to submit inform
ation 
requested 
by the NLRB.  The allegation is u
nfounded.
  All
 former employees were discharged according to the 
terms of the CERP; proof 
of this was submitted to the 
NLRB at a hea
ring in Detroit in July.
  Thank you,
  The Region thereafter sent a letter to the Respondent 
indicating that its response did not constitute an appr
o-priate
 answer
 and
 stating 
that unless the Respondent filed 
an appr
opria
te answer by October 19,
 the R
egion would 
file a 
Motion for 
Default 
Judgment
.  Th
e Region r
e-ceived no fu
rther response from the Respondent.
 We recognize that the Respondent does not appear to 
have legal representation in this proceeding.  I
n dete
r-mini
ng whether to grant a 
Motion for 
Default 
Judgment 
on 
the
 basis of a respondent
™s failure to file a suff
icient 
or timely answer, the Board 
typically 
show
s some len
i-ency toward respondents who proceed without the ben
e-fit of counsel.  
See, e.g., 
Clea
rwater Sp
rinkler System
, 340 NLRB 435 (2003)
.  Indeed, 
ﬁthe Board 
generally 
will not preclude a determination on the merits of a co
m-plaint if it finds that a pro se respondent has filed a tim
e-ly 
answer, which
 can reasonably be construed as denying 
the substance of 
the complaint allegations.
ﬂ  Clearw
ater 
Sprinkler System
, supra, citing 
Harborview Electric Co
n-struction Co
., 315 NLRB 301
, 302
 (1994).  
This case, 
however, is the third time in the last 18 months that the 
Respondent has faced default judgment on charges o
f failing to provide the Union with r
equested information.
2  2 In the first case, the Board granted the General Counsel™s Motion 
for Default Judgment based on the Respondent™s failure to file a suff
i-cient answer to the complaint. 
LBE, Inc.,
 354 NLRB 
1009
 (2009)
 (the 
Respondent™s handwritten no
te insufficient as answer under 
the 
Board™s 
Rules). In the se
cond case, the Respondent failed to file an answer to 
356 NLRB No. 84
                                                                                                                        LBE
, INC
. 543 Under the circumstances, the Respondent cannot reaso
n-ably claim that it was unfamiliar with its obligation to 
answer the complaint in this case.  We are therefore di
s-inclined to afford the Respon
dent the kind of leniency 
typically a
fforded pro se respondents.
 Moreover, the Respondent
™s lack of representation 
does not excuse it from its obligation to file an appropr
i-ate answer to the complaint.  See generally 
Newark Sy
m-phony Hall
, 323 NLRB 1297 (19
97).
  As set forth above,
 the Respondent refused service of the complaint
,3 failed 
to file a
 timely answer to the complaint, and did not pr
o-vide an explanation for failing to file a timely answer.
 In substance, the Respondent
™s letter to the Region 
does no
t constitute an appropriate answer to the co
m-plaint.  The letter is unsigned and does not 
reference
 the 
specific 
complaint allegations
.  Although the Respon
d-ent
™s letter states that the Respondent provided all r
e-quested info
rmation to the NLRB, it does not
 claim that 
it provided any information to the Union, the party that 

requested the information and to which the R
espondent 
owes a duty to provide rel
evant information.  Moreover, 
the Respondent
™s statement that 
ﬁ[t]he allegation is u
n-founded
ﬂ appears to re
fer to a 
ﬁrefusal to submit info
r-mation requested by the NLRB,
ﬂ an allegation that is not 
in the complaint.  Thus, to the extent that the letter states 

a general denial, it does not deny any allegations actually 
in the complaint. 
 In sum, t
he Respondent fa
iled to file any document, 
timely or untimely, that could reasonably be construed as 
an answer to the complaint.  Accordingly, 
and 
in the a
b-sence of good cause being shown for the failure to file a 

timely answer, we grant the General Counsel
™s Motion 
for D
efault Judgment.
 On the entire record, the Board makes the fo
llowing
 FINDINGS 
OF FACT
 I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with an office in Saginaw, Michigan, has been e
ngaged 
in providing freight pickup and delivery servi
ces for 
DHL Express (USA), Inc.  
 During the 
2009 calendar year, a representative period, 
the Respondent, in conducting its operations d
escribed 
above, derived gross revenues in e
xcess of $100,000, and 
provided service in excess of $50,000 to DHL Express 
the complaint. 
LBE, Inc.
, 354 NLRB No. 125 (2010)
 (not reported in 
Board volumes). 
 3 It is well settled that a respondent™s failure or refus
al to accept ce
r-tified mail cannot serve to defeat the purposes of the Act
.  
I.C.E. Ele
c-tric, Inc
., 339 NLRB 247 fn. 2 (2003), citing 
Michigan Expediting 
Service
, 282 NLRB 210 fn. 6 (1986), enfd. 
mem. 
sub nom. 
NLRB v. 
Sh
abazz
, 869 F.2d 1492 (6
th Cir. 1989)
. (USA), Inc., which itself, during the same period of time, 
derived gross revenues in excess of $50,000 for the 

transportation of freight from the 
State of Michigan d
i-rectly to points outside the State of Mich
igan.
 We find that the Respondent is an employer 
engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that 
the
 Union is a labor o
rganization 
within the mea
ning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 At all material times, Tony Lander has held the p
osi-tion of 
the 
Respondent
™s president and has been a supe
r-visor of the Respondent within the meaning of Section 

2(11) of the Act and an agent of the Respondent within 
the mean
ing of Section 2(13) of the Act.
 The following employees of the Respondent 
(the u
nit
) constitute a unit appropriate for the purposes of colle
c-tive bargaining within the mea
ning of Section 9(b) of the 
Act:
  All full
-time and regular part
-time drivers and dock 
employees employed by Respondent located in the 
DHL Express (USA), Inc., distr
ibution facility l
ocated 
at 8015 Garfield Road, Freeland, Michigan, but exclu
d-ing all office clerical employees and guards and supe
r-visors as defined in the Act.
  Since about 2005, and at all material times, the Union 
has been the exclusive collective
-barg
aining represent
a-tive of the unit and has been so recognized by the R
e-spondent.  This recognition has been embodied in a co
l-
lective
-bargaining agre
ement which is effective from 
January 1, 2007, through January 1, 2010.
  At all mater
i-al times, based on Sect
ion 9(a) of the Act, the Union has 
been the exclusive collective
-bargaining represent
ative of 
the unit.
 On a
bout 
July 27,
 the Union, by email, 
regular mail, 
certified mail, and fax, 
requested that the Respondent 
provide a copy of the 
ﬁcontract employee ret
ention pr
o-gram
ﬂ (CERP) payment paid to the Respondent
™s em-ployees, and copies of all the CERP checks issued to the 
Respondent
™s employees as provided in the Transition 
and Termination Agreement between DHL Express 

(USA), Inc. and the R
espondent.
 The inform
ation requested by the Union
, described 
above,
 is necessary for, and relevant to, the Union
™s pe
r-formance of its duties as the exclusive co
llective
-bargaining represent
ative of the unit.  
 Since about July 27, t
he Respondent has failed and r
e-fused to furni
sh the Union with the information
 described 
above
.                                                                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 544 CONCLUSION O
F LAW By the conduct described above, the Respo
ndent has 
been failing and refusing to bargain collectively and in 
good faith with the Union as the exclusive colle
ctive
-bargaining repr
esentative
 of its unit employees 
within the 
meaning of Section 8(d) and 
in violation of Section 
8(a)(5) and (1) of the Act, and has thereby e
ngaged in 
unfair labor practices affecting commerce within the 
meaning of Section 2(6) and (7) of the Act.
 REMEDY
 Having foun
d that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 

desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specif
ically, having 
found that the Respo
ndent violated Secti
on 
8(a)(
5) and 
(1) of the Act by failing and refusing to furnish the U
n-ion with 
necessary and 
relevant information, we shall 
order the Respondent to provide the Union with the i
n-formation requested 
on about
 July 27
. ORDER
4 The National Labor Relations Boar
d orders that the 
Respondent, LBE, Inc., 
Saginaw
, Michigan, its off
icers, 
agents, successors, and assigns, shall
 1. Cease and desist from
 (a)
 Failing and refusing to furnish 
the Union, 
Local 
486, International Brotherhood of Teamster
s, with i
n-formation tha
t is necessary 
for and relevant 
to the pe
r-formance of its duties as the exclusive co
llective
-bargaining representative of the employees in the follo
w-ing appropr
iate unit:
  All full
-time and regular part
-time drivers and dock 
employees employed by Responden
t located in the 
DHL Express (USA), Inc., distr
ibution facility located 
at 8015 Garfield Road, Freeland, Michigan, but exclu
d-ing all office clerical employees and guards and supe
r-visors as defined in the Act.
  (b)
 In any like or related manner interfering 
with, r
e-straining, or coer
cing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effe
ctuate the policies of the Act.
 (a)
 Furnish the Union 
with 
the information 
it 
requeste
d on about July 27, 2010.
 (b) 
Within 14 days after se
rvice by the Region, post at
 its 
Saginaw, Michigan
 facility, copies of the a
ttached 
4 Consistent with our recently issued decision in 
J. Picini Flooring
, 356 NLRB 
11
 (2010), we have ordered the Respondent to distribute the 
notice electronically if it is customarily communicating with e
mployees 
by such means.
 notice marked 
ﬁAppendix.
ﬂ5 Copies of the notice, on 
forms provided by the
 Regional Director for Region 7
, after being s
igned by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 

including all places where notices to employees are cu
s-
tomarily posted.  
In addition to physical pos
ting of 
paper 
notices, n
otices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its emplo
yees by such means.  
Reasonable steps shall be
 taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the f
acility involved in these 
proceedings, the Respo
ndent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spo
ndent at any time since 
July 27, 2010.
  (c) Within 21 days after service by the Region, file 
wit
h the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An A
gency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representative
s to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT 
fail and refuse to furnish 
the Union, 
Lo-cal 486, International Brotherhood of Team
ster
s, with 
information that is 
necessary for and 
relevant to the pe
r-5 If this Order is enforced 
by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National La
bor Relations Board.ﬂ
                                                                                                                         LBE
, INC
. 545 formance of its duties as the exclusive collective
-bargaining representative of the employees in the follo
w-ing appropriate unit: 
  All full
-time and regular part
-time drivers and dock 
emp
loyees employed by 
us located in the DHL Express 
(USA), Inc., distribution facility located at 8015 Ga
r-field Road, Freeland, Michigan, but exclu
ding all office 
clerical employees and guards and supervisors as d
e-fined in the Act.
  WE WILL NOT 
in any like or
 related manner interfere 
with, restrain, or coerce 
you
 in the exercise of the rights 
guaranteed 
you
 by Section 7 of the Act.
 WE WILL
 furnish the Union 
with 
the information 
it re-quested 
on about July 27, 2010
.  LBE
, INC
.   